Faaycett, J.
Daniel Buckley, appellee, applied to the board of trustees of the village of Oconto for a license to sell intoxicating liquors* during the municipal year beginning in May, *5731908. The village board granted the license. Demonstrator appealed to the district court for Custer county, 'which court on May 13, 1908', confirmed the action of the village board, and dismissed remonstrator’s action. Remonstrator appeals. The transcript on appeal was filed in this court November 11,-1908. No motion to advance the case was ever filed in this court. It therefore appears that the period for which the license was issued has long since expired and that remonstrator’s appeal now presents nothing but moot questions. Following the rule announced in Heesch v. Snyder, 85 Neb. 778, and in harmony with the authorities there cited, remonstrator’s appeal is
Dismissed.